Citation Nr: 9901493	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-05 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel

INTRODUCTION

The veteran had active service with the United States Navy 
from December 1955 to September 1957.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of an October 1993 rating decision from the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which found no new and material 
evidence had been submitted to reopen the claim for service 
connection for headaches.

In February 1997, the Board remanded the case to the RO for 
consideration of the claim de novo as there had been no final 
adjudication of the veterans claim for service connection 
for headaches.  The RO issued a supplemental statement of the 
case in September 1997 denying the veterans claim for 
entitlement to service connection for headaches.  

Although the veteran also filed a claim for service 
connection for heart disease, he did not file a timely notice 
of disagreement with the ROs denial of service connection.  
A statement of by him of March 1993 in which he stated that 
he wish[ed] to reopen his case due to new and additional 
information was not accepted as a notice of disagreement 
but was addressed as an application to reopen his claim.  
That matter is not before the Board.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his current headaches are a direct 
consequence of in-service head injuries and that the 
headaches have been present since service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for headaches is well 
grounded.  


FINDINGS OF FACT

1.  No headache disorder or head injury is documented in the 
service medial records and at separation the veteran denied a 
history of frequent or severe headaches.  

2.  The initial medical evidence of a headache disability was 
in the 1970s, at which time the onset of headaches was 
reported as 8 to 9 years earlier. 

3.  The competent and probative medical evidence does not 
indicate that the veterans current headache disorder is the 
result of in-service head trauma or that it had its onset 
during or is otherwise related to service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for headaches 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran filed an initial claim for VA disability benefits 
in July 1992 based on a heart condition.  He did not mention 
headaches.

The record contains treatment records from Humana Hospital 
and Arizona Heart Institute, but these records contain no 
relevant findings as to headaches.  The veteran identified 
treatment at the Post-Graduate Medical Center (or Post-
Graduate Center for Mental Health), Fordham Hospital (or 
North Central Bronx Hospital), Smithtown General (or 
Community Hospital of Western Suffolk), Dr. P.J. at 
Presbyterian University Hospital and Albert Einstein 
Hospital.  The RO contacted these treatment facilities and 
was notified that no records for the veteran existed (in part 
because treatment had allegedly occurred many years ago) or 
received no response.  

The veterans service medical records contain no complaints 
of headaches or a head injury.  No head, face, neck or scalp 
abnormalities were noted at the veterans separation medical 
examination in August 1957, and the veteran denied a history 
of having had frequent or severe headaches on a report of 
medical history dated in November 1959.  

In August 1974, the veteran was hospitalized at Nassau County 
Medical Center (NCMC) for an eight-to-nine year history of 
headaches.  His medical/personal history was not noted to 
include in-service head trauma or in-service headaches.  The 
veteran indicated that he experienced headaches almost daily, 
with the pain described as dull, steady, and constant, 
starting behind the right ear.  The examiner reported that 
two years prior, the veteran began having left-sided 
headaches similar to those on the right, but occurring mostly 
in summer.  There appeared to be no exacerbating or 
ameliorating factors.  The examiner indicated that the 
headaches were fairly typical cluster type.  While at NCMC a 
brain scan revealed an abnormality that was noted to be very 
common in migraine headaches.  The veteran also underwent an 
electroencephalography (EEG), which found mildly abnormal 
response to hyperventilation that was sufficiently unusual at 
the veterans age to be probably abnormal.  A second EEG one 
week later was normal.  

The veteran underwent a neurological assessment while 
hospitalized, at which time the only past history noted was 
of a Caldwell Luc procedure in 1971 for maxillary polyps.  An 
undated psychiatric consultation report apparently completed 
during hospitalization indicates that the veteran reported a 
history of headaches for eight years, the onset of which was 
at a time that he was pushing himself to do well in his job 
on Wall Street.  The etiology of these headaches was unknown, 
but the examiner opined they might result from the veterans 
mechanisms of handling emotional stress.  The examiner also 
noted that obsessive-compulsive personality type, passive-
aggressive personality type, and masked depressive reaction 
should be ruled out.  None of the hospital records makes any 
reference to a head injury or headaches during the veterans 
service.  

The veteran was again treated at NCMC in July 1975.  The 
examiner noted that in 1974 the veteran had gone for 
treatment with Dr. J and had been headache free for one and a 
half years until he got in a brawl and was hit on the head, 
after which he began experiencing left side headaches.  The 
veterans headaches were noted to be of undetermined 
etiology.  

In December 1978, the veteran returned to NCMC indicating no 
change in his condition.  The examiner indicated that the 
veteran had experienced cluster headaches for ten years.  

In February 1992 the veteran was hospitalized with complaints 
of chest pain.  At that time K.K., M.D. indicated a history 
of cluster headaches and a headache secondary to nitrates.  
Dr. K.K. noted an assessment, in pertinent part, of cluster 
headaches after physical examination.  

In his claim of March 1993, the veteran indicated that he was 
always sick while in service.  He reported that he hit his 
head on the hook fastened to the end of the boom that was 
used to pick up and lower amphibious boats into the water.  
He reported to sick bay and was given aspirin, but no X-ray.  
The veteran stated that due to his complaint about this 
injury, he was assigned to clean the engine room bilges and 
while doing so hit his head again on the pipes that he was 
cleaning.  He indicated that from that time on he had 
suffered from excruciating and intense headaches.  

In a statement submitted with the veterans notice of 
disagreement of August 1994, he stated that his headaches 
started approximately 1955 or 1956.  He argued that the lack 
of service medical records of complaints of headaches was due 
to poor record-keeping by the medical staff aboard the U.S.S. 
Olmstead.  

At a hearing before an RO hearing officer in July 1995, the 
veteran testified that while aboard the U.S.S. Olmstead, he 
was hit in the head with the hook used to attach and load the 
transport boats.  He also hurt one of his fingers in the same 
incident.  Transcript, p. 3.  The veteran reportedly was seen 
at sick bay immediately and his finger and head were treated.  
Several days to a few weeks later, he started to get 
headaches.  The veteran was testified that he was seen by a 
corpsman and not a doctor.  Transcript, p. 4.  The corpsman 
gave him APC pills, but the veteran did not notice him make 
any entry into the veterans file regarding his headaches.  
Transcript, p. 4.  

The veteran testified that he would take the pills, but the 
headaches would return in a week or two and he would return 
to sick bay for the same treatment.  Transcript, p. 5.  The 
veteran did not report headaches at discharge.  
Transcript, p. 6.   Following discharge, he reportedly saw 
many doctors; he would just come off the street and get 
an appointment and a prescription for Empirin.  He indicated 
that he could not remember the names of these doctors.  
Transcript, p. 6.  He also testified that he sought treatment 
at Fordham Hospital, which is no longer in existence, and had 
been unable to obtain any of his records.  He indicated that 
he would go to the hospital to get Demerol shots when Demerol 
pills were not effective.  Transcript, p. 7.  

The veteran also testified that in 1977 he had brain surgery 
performed by Dr. P.J. (misspelled in transcript) at 
Presbyterian University.  Dr. P.J. reportedly indicated that 
the veteran had injured his trigeminal nerve in service based 
on the accident history provided by the veteran.  
Transcript, p. 8.  After two surgeries the veterans 
headaches subsided, but returned.  The veteran testified that 
a third surgery resulted in pain apparently caused by Dr. 
P.J.  Transcript, pp. 8-9.  The veteran related that his 
sister had knowledge of his headaches shortly after service 
as did his first wife. Transcript, p. 10.  He testified that 
on the 1959 medical history form with his service medical 
records, he must have made a mistake when he indicated that 
he did not experience headaches.  Transcript, pp. 11-12.  

In a letter dated August 1995, the veterans sister stated 
that she did not remember the veteran having headaches prior 
to service; however, she did remember that after service his 
physical condition changed a great deal.  She indicated that 
while he was still in the Navy, the veteran would write that 
he was having serious headaches following an accident aboard 
ship.  She discouraged him from continuing to serve with the 
Navy after being offered an early release.  Shortly after 
returning from service the veteran married and his headaches 
got much worse, causing him to take very strong pain 
medication.  The author recalled taking him to Fordham 
Hospital many times for Demerol shots.  The veteran had to 
borrow money from her because he was unable to keep a job due 
to his headaches.  She indicated that he did not report the 
headaches to the Navy doctors because he did not want to be 
labeled a gold-brick and was told not to worry about the 
headaches.  The veteran told her that he was seeking 
treatment as a walk-in patient with several doctors, so she 
paid for him to fly to Pittsburgh to see a specialist.  The 
veteran had several teeth pulled in an unsuccessful effort to 
ease the headaches.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  When a disability is not initially 
manifested during service or within any applicable 
presumptive period, service connection may nevertheless be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The Court has held 
that lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).  In that regard, the Board further notes that 
the Court held that a claim based on chronicity may be well-
grounded if 1) the chronic condition is observed during 
service, 2) continuity of symptomatology is demonstrated 
thereafter and 3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 489, 495-497 (1997).  

The threshold question to be answered in the veterans appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a). Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The issue of whether the veteran currently has a disability 
due to headaches and whether such disability is related to 
his period of military service involves a medical diagnosis 
or opinion as to medical causation; thus competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no evidence of record that the veteran has 
a medical degree or medical experience.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although he is 
competent to testify as to observable symptoms, such as pain, 
he is not competent to provide evidence or opinion that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  See Savage v. Gober, 10 Vet. App. 
489, 497 (1997).

Although the veteran claims that he has had chronic headaches 
since service, he did not mention headaches when he filed his 
first claim for VA disability benefits in 1992 and there is 
no medical evidence of record that he experienced headaches 
(or a head injury) during service.  The service medical 
records are negative; the veteran denied a history of 
headaches when he was examined for discharge; and none of the 
post-service medical evidence makes any reference to any 
headaches or a head injury during service.  Rather, the post-
service medical evidence repeatedly indicates that the 
veterans headaches began many years after service and eight 
to nine years prior to 1974.  The veteran essentially alleges 
that for one reason or another, all such evidence is 
inaccurate or incorrect.  The actual medical records do not 
state that headaches began in 1965, so his argument that the 
numbers may have been transposed and should have been 1956 is 
without merit. 

Assuming arguendo that the veterans statements regarding the 
accident and subsequent treatment aboard the U.S.S. Olmstead 
are true for the purpose of determining whether the claim is 
well grounded, there is no competent evidence or opinion 
linking the post-service headache disorder to service or to 
any in-service head injury.  The veteran can testify as to 
any in-service head injury and headaches, but he can not 
provide a medical diagnosis of a disease or injury manifested 
by headaches.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  There is no medical evidence or opinion of record of 
a causal nexus between the a current headache disorder and 
any incident of service.  In July 1975, the veterans 
physician at NCMC indicated his headaches were of 
undetermined etiology.  While hospitalized at NCMC in August 
1974, the veteran was diagnosed with cluster headaches, the 
source of which might have been his mechanism of handling 
emotional stress, according to a psychiatric evaluation.  
Although the veteran testified that Dr. P.J. indicated an 
injury to the trigeminal nerve in service as the cause, the 
veterans statement of what he was told by a doctor is too 
remote and attenuated to constitute the competent medical 
evidence necessary to support a well-grounded claim.  See 
Robinette v. Brown, 8 Vet.App. 69 (1995). 

Likewise, the veterans sister can only testify as to what 
the veteran told her regarding his headaches (inasmuch as 
headaches are not objectively observable) and the veterans 
behavior, such as going to the doctor after service.  As a 
layperson, she is not qualified to provide the necessary 
competent evidence that the veteran now has a headache 
disorder that is of service origin or is otherwise related to 
service.  

Although the veteran has alleged a continuity of 
symptomatology, he has failed to show the other elements of a 
successful claim under that theory.  The only evidence of 
service occurrence is the testimony of the veteran and there 
is no competent medical evidence providing a causal nexus 
between any current headache disorder, including cluster 
headaches, and service, including any head injury.  See 
Savage, supra.  

The veteran has failed to provide competent medical evidence 
showing in-service occurrence of a disability, present 
disability, and causal nexus between current symptoms and any 
incident of service.  Without proof of these, his claim 
cannot be well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995), modified in relevant part by Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  The appellant has identified 
treatment at Post-Graduate Medical Center (or Post-Graduate 
Center for Mental Health), Fordham Hospital (or North Central 
Bronx Hospital), Smithtown General (or Community Hospital of 
Western Suffolk), Dr. P.J. at Presbyterian University 
Hospital and Albert Einstein Hospital.  However, the VA RO 
attempted to obtain these records and was unsuccessful.  
Thus, VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).


ORDER

Entitlement to service connection for headaches is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
